Appeal by the defendant from a judgment of the Supreme Court, Kings County (Pincus, J.), rendered October 23, 1984, convicting him of criminal posses*392sion óf a weapon in the third degree, criminal possession of stolen property in the third degree, and unauthorized use of a vehicle in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is modified, on the law, by reversing the conviction of criminal possession of stolen property in the third degree, vacating the sentence imposed thereon, and dismissing that count of the indictment; as so modified, the judgment is affirmed.
The conviction of criminal possession of stolen property in the third degree must be reversed because the evidence was insufficient to establish that the defendant, a passenger in the stolen car, exercised "dominion or control” over the automobile (see, People v Gregory, 147 AD2d 497). However, we find that the evidence was legally sufficient to establish the defendant’s guilt of criminal possession of a weapon and of unauthorized use of a vehicle beyond a reasonable doubt (see, People v Lewis, 64 NY2d 1111). Moreover, upon the exercise of our factual review power we find that the verdict with respect to those convictions was not against the weight of the evidence (CPL 470.15 [5]).
The defendant’s remaining contentions are either unpreserved for appellate review or without merit. Thompson, J. P., Bracken, Brown and Harwood, JJ., concur.